Name: Commission Regulation (EC) No 1286/96 of 3 July 1996 amending Regulation (EC) No 1066/95 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the raw tobacco quota system for the 1995, 1996 and 1997 harvests
 Type: Regulation
 Subject Matter: Europe;  plant product;  consumption;  production
 Date Published: nan

 4. 7. 96 IBNI Official Journal of the European Communities No L 165/23 COMMISSION REGULATION (EC) No 1286/96 of 3 July 1996 amending Regulation (EC) No 1066/95 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the raw tobacco quota system for the 1995, 1996 and 1997 harvests Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EC) No 415/96 (2), and in particular Article 9 (5) thereof, Whereas Article 9 of Regulation (EEC) No 2075/92 intro ­ duces a quota system for the various groups of tobacco varieties; whereas the individual quotas have been dis ­ tributed among producers on the basis of the guarantee thresholds for 1996 fixed by Article 1 of Regulation (EC) No 415/96; whereas under Article 9 (5) of Regulation (EEC) No 2075/92 the Commission may authorize Member States to transfer guarantee threshold quantities; whereas these quantities remain available in some Member States following distribution of the quotas pursuant to Article 8 of Commission Regulation (EC) No 1066/95 (3), as last amended by Regulation (EC) No 259/96 (4); whereas the proposed transfers do not give rise to additional expenditure for the EAGGF and do not entail an increase in the total guarantee threshold for each Member State; Whereas this Regulation should apply before the deadline for registering contracts concluded following the allo ­ cation of the additional quantities set in the second sub ­ paragraph of Article 3 ( 1 ) of Commission Regulation (EEC) No 3478/92 0; HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1066/95 is amended as follows: ( 1 ) The following Article 11a is added: 'Article 11a 1 . For the 1996 harvest, Member States are author ­ ized to transfer to another group of varieties, before 15 July 1996, threshold quantities of tobacco remaining available following the distribution of quotas pursuant to Article 8 of this Regulation . 2. The quantities referred to in paragraph 1 shall be limited to those set out in the Annex hereto.' (2) The Annex to this Regulation is added as an Annex to Regulation (EC) No 1066/95. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 215, 30. 7. 1992, p. 70 . 0 OJ No L 59, 8 . 3 . 1996, p. 3. 0 OJ No L 108 , 13 . 5. 1995, p. 5 . (*) OJ No L 34, 13 . 2. 1996, p. 14 . h OJ No L 351 , 2. 12. 1992, p. 17. No L 165/24 EN Official Journal of the European Communities 4. 7. 96 ANNEX Guarantee threshold quantities which each Member State is authorized to transfer from one group of varieties to another Member State Group of varieties from which transfer is made Group of varieties to which transfer is made Germany 436 t of light air-cured (Group II) 400 t of flue-cured (Group I) Greece 250 t of K. Koulak (Group VIII) 210 t of flue-cured (Group I) Italy 560 t of sun-cured (Group V) 560 t of light air-cured (Group II) 561 t of sun-cured (Group V) 561 t of dark air-cured (Group III) 279 t of sun-cured (Group V) 223 t of flue-cured (Group I)